DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/9/2021.
Applicant's election with traverse of Group I in the reply filed on 6/9/2021 is acknowledged.  The traversal is on the grounds that the multiple groups can be searched and examined together without undue burden.  This is not found persuasive because the groups have separate classification in the art that specifically separate the lens/antenna device and methods of fabrication.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2008/0165079).
In regards to claim 1, Smith discloses of a hollow structure lens with radius R (for example see Figs 23(a-e)) comprising: e) a three-dimensional scaffold having multiple junctions; wherein each junction inside the lens is at least partially metalized (for example see Paragraphs 0161-0167, metalized via copper strips), to a degree; f) a center point of the hollow structure lens formed by the three-dimensional scaffold (see Figs 23(a-e)); and g) an outer edge of the hollow structure lens formed by the three-dimensional scaffold (see Figs 23(a-e)); wherein the three-dimensional scaffold forms the junctions inside the lens; wherein the junctions are positioned from the innermost of the lens at or near the center point toward the outermost of the lens at or near the edge of the lens (see Figs 23(a-e)); wherein each junction resides in an imaginary unit cell (may arbitrarily create/define an “imaginary” cell); each imaginary unit cell is at least partially metalized to the degree of the at least partially metalized junction that resides within each imaginary unit cell; wherein the further the partially metalized junction is away from the center point, the less the degree of the metallization of the imaginary cell (for example see Figs 23(a-e) and Paragraphs 0161-0167).  
In regards to claim 3, Smith discloses of the hollow structure lens of claim 1, wherein the at least partially metalized junction is constructed from a at least partially metalized thin film, thread, fiber, wire or string (for example see Figs 23(a-e) and Paragraphs 0161-0167, for example metalized via copper strips).  
In regards to claim 4, Smith discloses of the hollow structure lens (100) of claim 1, wherein a metal etch, or an ink jet print can be used to metalize a dielectric 
In regards to claim 5, Smith discloses of the hollow structure lens of claim 1, wherein the scaffold is constructed by stacking layers of the at least partially metalized thin films (for example metalized via copper strips), wires or strings in a way that each layer crisscross to each other to produce the hollow structure lens (for example see Figs 23(a-e)).  
In regards to claim 6, Smith discloses of the hollow structure lens of claim 1, wherein the crisscross layers is fixed on to a support frame (for example 100, see Figs 23(a-e)).  
In regards to claim 7, Smith discloses of the hollow structure lens of claim 1, wherein the support frame is 3D printed (for example see Paragraph 0120, 3D printing would be considered an example of conventional commercial multilayer circuit-board lithography).  
In regards to claim 8, Smith discloses of the hollow structure lens of claim 1, wherein the scaffold and partially metalized junctions is constructed by interlocking at least partially metalized thin film plates (for example the copper strips); wherein interlocking means at least 2 plates intersect with each other and form the junction; wherein the at least partially metalized plates forms at least partially metalized junctions when they interlock (for example see Figs 23(a-e) and Paragraphs 0161-0167).  
In regards to claim 9, Smith discloses of the hollow structure lens of claim 1, wherein majority of the space is a free space due to 3D scaffold structure (for example see Figs 23(a-e)).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2008/0165079).
In regards to claim 2, Smith discloses of the hollow structure lens of claim 1, wherein the degree of the metallization of the imaginary cell can be calculated by a full-wave finite-element simulation software, to produce a permittivity of the imaginary cell (for example see Paragraphs 0073, 0101, 0133, 0159 and Table 1, calculations of permittivity and simulations utilizing HFSS).
However, Smith does not explicitly disclose of the permittivity of the imaginary cell being εr, wherein εr =                 
                    2
                    -
                    (
                    
                        
                            r
                        
                        
                            R
                        
                    
                    )
                
            2, wherein r is the distance r of the junction to the center point.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to calculate the permittivity of the imaginary cell εr utilizing the equation above since it has been held that discovering an optimum value of a result effective variable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON CRAWFORD/Primary Examiner, Art Unit 2844